DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 9-25 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (WO 2016198782 A1) in view of Muller et al. (US 5382348).  
NOTE: 20180155629 is being used for WO 2016/198782.

Regarding claims 9-13, Vincent et al. teaches pellets of material (¶0020) that can be used as road binder (¶0045) comprising a core and a coating layer (¶0020); the core layer comprising a least a bitumen base (¶0021); and the coating layer comprising 10 to 90% by weight at least one viscosifying compound (¶0022; 0038) and 10 to 90% by weight of at least one anti-agglomerating/anticaking compound (¶0022; 0040).  Vincent et al. teaches the viscosifying agent as being a cellulose derivative (¶0031). The bitumen bases may be chosen from bitumen bases or mixtures of bitumen bases originating from the refining of crude oil, in particular bitumen bases containing 
However, Vincent fails to disclose that the silica is pyrogenic silicas. 
Whereas, Muller discloses bitumen granulate containing powdering and separating agent (abstract). The powdering and granulating agents used for the bitumen granulate may be pyrogenic silicas (col. 1, lines 59-61) which would encompass both hydrophobic and hydrophilic. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include pyrogenic silica as taught by Muller in the coating layer of Vincent motivated by the desire to have anticaking properties and avoid clumping. 
Regarding claims 14-19, Vincent discloses the viscosifying compound is chosen from: [0031] gelling compounds, preferably of plant or animal origin, such a gelatin, agar-agar, alginates, cellulose derivatives, starches, modified starches, and gellan gums; [0032] polyethylene glycols (PEGs) such as PEGs having a molecular weight of between 800 gmol.sup.-1 and 8000 gmol.sup.-1; [0033] mixtures of such compounds. 
Regarding claims 20-22, Although, Vincent does not disclose the coating composition represents between 0.2-10 % by mass relative to the total mass of the core of the pitch pellets, It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).
Regarding claims 23-24, Vincent discloses the size of the bitumen pellets is such that the longest average dimension is preferably less than or equal to 50 mm, more preferentially from 3 to 30 mm (para 0093). 
Regarding claim 25, Vincent discloses pitch pellet is solid at ambient temperature (abstract). 

Response to Arguments
Applicants arguments and Affidavit filed on 11/17/2021 have been fully considered, but they are not persuasive.
Applicant argues that Muller discloses granules that may include pyrogenically obtained synthetic silica as a powdering and separating agent chosen from synthetic silica obtained pyrogenically or by precipitation, or carbon blacks. However, Muller describes bitumen granules in the form of powder, which do not have the structure of a pellet core covered with a layer (core/shell structure) as disclosed by Vincent. 
However, Muller is only used as teaching reference in order to teach silica is pyrogenic silicas It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 
Applicant argues that taking into account these differences of structure, one of ordinary skill in the art would not have had any reason or rationale, apart from the hindsight disclosure of the present application, to have been even tempted to combine the very different teachings of the references, with any reasonable expectation of success. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that Muller teaches that the anticaking compound may be chosen from not only pyrogenic silica, but also from precipitated silica or carbon black. See col. 1, lines 53-55. However, according to Muller, precipitated silica, commonly known as just "silica," is expressly preferred. See col. 2, lines 1-2. Throughout the reference, Muller discloses examples and properties of precipitated silica. See col. 3, lines 47-59. Therefore, Muller indicates a clear preference for precipitated silica, leading away from the alternative pyrogenic silica. Muller is silent as to any reason to instead 
Further, “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant surprisingly discovered that pyrogenic silica makes it possible to avoid and to reduce adhesion and agglomeration during the transportation and/or storage and/or handling of pitch pellets, at elevated ambient temperature, over long periods, and for which the properties of the pitch are conserved over time relative to the pellets of the prior art. See the present specification at paragraph [0010]. As evidence, the application as filed contains examples of pitch pellets coated with pyrogenic silica. These examples show that pellets (G;) coated with the pyrogenic silica (Aerosil 200) have a very good load resistance up to 90°C
However, the data is not in commensurate in scope with the scope of the present claims, claim is open to any pyrogenic silica that is known in the art whereas examples are directed to the use of specific pyrogenic silica such as Aerosil 200, so it is not clear if every known pyrogenic silica would yield the unexpected properties. Applicant is requested to include the limitation of properties of Aerosil 200 to make the data in commensurate in scope of the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/RONAK C PATEL/Primary Examiner, Art Unit 1788